



Exhibit 10.3


AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I LP


THIS AMENDMENT NO. 2 TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Amendment”) of Monogram Residential Master Partnership I LP,
a Delaware limited partnership (the “Partnership”), is entered into as of March
30, 2017 (the “Effective Date”), by and among REIT MP GP, LLC, a Delaware
limited liability company, as the general partner (the “Monogram General
Partner”), and Stichting Depositary PGGM Private Real Estate Fund (the “Title
Holder”), a Dutch foundation (stichting), acting in its capacity as title holder
of and for the account and risk of PGGM Private Real Estate Fund (the “Fund” and
together with the Title Holder, “PGGM PRE Fund”), a Dutch fund for the joint
account of the participants (fonds voor gemene rekening), as the sole limited
partner.


W I T N E S S E T H:


WHEREAS, Monogram General Partner, as the general partner, and PGGM PRE Fund, as
the sole limited partner, have previously entered into (i) that certain Fourth
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of December 20, 2013, (ii) that certain Amendment No. 1 to Fourth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of May 7,
2015 and (iii) that certain letter agreement, dated June 24, 2016, between the
Title Holder and the Monogram General Partner (collectively, the “Agreement”),
which Agreement governs the business and affairs of the Partnership;
WHEREAS, Monogram Residential Facility I Manager, LLC, a Delaware limited
liability company (“Monogram Manager”), which is a subsidiary of Monogram
Residential OP LP, a Delaware limited partnership (“Monogram”), and the
Partnership have formed Monogram Residential Facility I, LLC, a Delaware limited
liability company (the “Borrower Holdco Venture”), and have, in connection
therewith, entered into and delivered that certain Limited Liability Company
Agreement of Borrower Holdco Venture, dated as of the Effective Date (the
“Borrower Holdco Venture Agreement”), attached hereto as Exhibit A;
WHEREAS, contemporaneous with the execution of this Amendment, the Partnership,
Monogram, Monogram Manager and certain subsidiaries of Monogram (collectively,
the “Monogram Subsidiaries”) are entering into a Contribution Agreement, dated
as of the Effective Date (the “Contribution Agreement”), the form of which is
attached hereto as Exhibit B, pursuant to which the Partnership will contribute
to Borrower Holdco Venture its respective limited liability company interests in
seven (7) Ventures (the “Contributed Ventures”), each of which Contributed
Ventures indirectly owns a Project (the “Contributed Projects”), with the
Monogram Subsidiaries simultaneously (and in the following order) (i)
distributing 100% of their respective ownership interests in the Contributed
Ventures to Monogram, (ii) Monogram contributing all such ownership interests in
the Contributed Ventures to Monogram Manager and (iii) Monogram Manager
contributing all such interests to Borrower Holdco Venture; such that,
immediately following the distributions and contributions described herein and
in the Contribution Agreement, (x) Monogram Manager, a wholly-owned subsidiary
of Monogram, will be the sole managing member of Borrower Holdco Venture,
holding a 55% interest therein, (y) Partnership will be the sole non-managing
member of Borrower Holdco Venture, holding a 45% interest therein and (z)
Borrower Holdco Venture will be the sole member and manager of each of the
Contributed Ventures;
WHEREAS, Borrower Holdco Venture is entering into a Credit Agreement (the
“Financing Agreement”), dated as of the Effective Date and certain other Loan
Documents (pursuant to and as defined in the Financing Agreement, collectively
and together with the Financing Agreement, the “Financing Documents”), pursuant
to which Borrower Holdco Venture is obtaining financing (the “Financing”) in an
amount up to $300,000,000, as the same may be increased from time to time
pursuant to the Financing Documents, and using the proceeds of such Financing
to, among other things, repay existing financing encumbering and otherwise in
respect of the Contributed Projects; and
WHEREAS, Monogram General Partner and PGGM PRE Fund desire to amend the
Agreement to reflect the formation of the Borrower Holdco Venture and the
transactions contemplated by each of the Contribution Agreement and the
Financing Documents in accordance with the terms and provisions of this
Amendment;
NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, the parties, intending to be legally bound hereby, do hereby
agree as follows:





--------------------------------------------------------------------------------





ARTICLE I.
DEFINITIONS


1.1    Agreement. The defined term “Agreement” in the Agreement shall mean the
Agreement as amended by this Amendment and all subsequent amendments,
restatements and modifications of the Agreement.


1.2    Defined Terms. Capitalized terms that are used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.


ARTICLE II.
AMENDMENT


2.1    Borrower Holdco Venture and Borrower Holdco Venture Agreement.
 
(a)For all purposes of the Agreement, except as set forth in Section 2.4,
Section 2.5 and Section 2.6 of this Amendment, the Borrower Holdco Venture shall
be a “New Venture” and the Borrower Holdco Venture Agreement shall be a “New
Venture Agreement” notwithstanding that the Borrower Holdco Venture Agreement is
in the form attached to this Amendment as Exhibit A, and is not the same
agreement as the form of New Venture Agreement attached as Exhibit E to the
Agreement.
(b)Concurrently with the consummation of the transactions contemplated in the
Contribution Agreement, the limited liability company agreement of each of the
Contributed Ventures shall be amended and restated in its entirety,
substantially in the form attached to this Amendment as Exhibit C.


(c)Upon the approval of the Advisory Committee after the Effective Date,
pursuant to Section 2.7 of this Amendment, Monogram General Partner (on behalf
of the Partnership) and Monogram Manager (on behalf of itself and/or one or more
subsidiaries of Monogram) may cause the Borrower Holdco Venture to, directly or
indirectly through one or more New Ventures, acquire one or more Initial
Projects, Existing Projects and/or Additional Projects (each and any of the
foregoing, an “Additional Holdco Project”) and, in connection therewith, to
cause such Additional Holdco Project to be added as an Unencumbered Pool
Property (under and as defined in the Financing Agreement), and to cause such
New Venture(s) (and/or any applicable subsidiary of such New Venture(s)) to
execute and deliver a Guaranty (under and as defined in the Financing Agreement)
and/or other applicable Financing Documents, all in accordance with the terms
and provisions of the Financing Documents (the foregoing, a “Collateral
Addition”). Any such other New Ventures are hereinafter referred to as the
“Subsequent Contributed Ventures,” and together with the Contributed Ventures,
for so long as any such Venture is owned directly or indirectly by Borrower
Holdco Venture, the “Borrower Holdco Subsidiary Ventures,” and any such
Additional Holdco Projects are hereinafter referred to as the “Subsequent
Contributed Projects,” and together with the Contributed Projects, for so long
as any such Project is owned directly or indirectly by Borrower Holdco Venture,
the “Borrower Holdco Projects”). In connection with any such Collateral
Addition, the Monogram General Partner (or its applicable Affiliate) shall, as
and to the extent applicable, cause the Partnership and Monogram Manager (or
Monogram Manager shall cause the applicable subsidiary of Monogram) to
contribute their respective direct or indirect limited liability company
interests in such Subsequent Contributed Venture to the Borrower Holdco Venture
in substantially the same manner (and pursuant to substantially the same form of
Contribution Agreement) as the Contributed Ventures were contributed to the
Borrower Holdco Venture. Notwithstanding the foregoing, or anything to the
contrary contained in the Agreement, (x) each New Venture that acquires one or
more Additional Holdco Project(s) as contemplated in this Section 2.1(c) shall
be wholly-owned by Borrower Holdco Venture and (y) the New Venture Agreement in
respect of each such New Venture shall be substantially in the form attached to
this Amendment as Exhibit C.


(d)Following the contribution (each, a “Contribution”) of the limited liability
company interests in a Borrower Holdco Subsidiary Venture to the Borrower Holdco
Venture, the Borrower Holdco Project indirectly owned by such Borrower Holdco
Subsidiary Venture will continue to be a separate New Project within the meaning
of the Agreement prior to, as of and after such Contribution, including, for
avoidance of doubt, for purposes of Section 5.1 of the Agreement (with respect
to, among other things, the calculation of distributions) and Section 7.3(b) of
the Agreement (with respect to, among other things, preparation of a Subsequent
Operating Plan).


(e)Upon the approval of the Advisory Committee pursuant to Section 2.7 of this
Amendment, Monogram General Partner (on behalf of the Partnership) and Monogram
Manager (on behalf of itself and/or one or more subsidiaries of Monogram) may
cause the Borrower Holdco Venture to effect a disposition or other conveyance or
transfer of the applicable Borrower Holdco Subsidiary Venture(s) and/or Borrower
Holdco Project(s) in accordance with the terms and provisions of the Financing
Documents (and of the foregoing, a “Collateral Disposition”), in which case upon
such Collateral Disposition, Monogram General Partner (or its applicable
Affiliate) shall cause the Partnership and Monogram Manager (or Monogram Manager
shall cause the applicable subsidiary of Monogram) to (i) cause the Borrower
Holdco Venture to transfer one hundred percent (100%)





--------------------------------------------------------------------------------





of its limited liability company interests in such Borrower Holdco Subsidiary
Venture to the Partnership and one or more subsidiaries of Monogram in the same
proportion as Monogram Manager and the Partnership beneficially owned such
Borrower Holdco Subsidiary Venture as of such Collateral Disposition pursuant to
the terms and provisions of the Borrower Holdco Venture Agreement and in the
form of assignment of membership interests attached hereto as Exhibit D and (ii)
amend and restate the limited liability company agreement of such Borrower
Holdco Subsidiary Venture on the form of New Venture Agreement attached to the
Agreement as Exhibit E. Following any Collateral Disposition, the Borrower
Holdco Project indirectly owned by such Borrower Holdco Subsidiary Venture will
continue to be a separate New Project within the meaning of the Agreement prior
to, as of and after such Collateral Disposition, including, for avoidance of
doubt, for purposes of Section 5.1 of the Agreement (with respect to, among
other things, the calculation of distributions) and Section 7.3(b) of the
Agreement (with respect to, among other things, preparation of a Subsequent
Operating Plan).


2.2    Allocation of Operating Expenses of Borrower Holdco Venture.
Notwithstanding Section 5.6(b) of the Agreement, the Operating Expenses with
respect to the Borrower Holdco Venture (which, for avoidance of doubt, will
include the expenses incurred with respect to the formation, organization and
operation of the Borrower Holdco Venture, the expenses incurred in negotiating
and implementing the Financing Documents and the fees, interest payments and
other charges incurred by Borrower Holdco Venture from time to time pursuant to
such Financing Documents) shall be allocated for each period to the Borrower
Holdco Projects as follows: (i) to the extent any Operating Expenses are
specifically related to a particular Borrower Holdco Project held during such
period (as reasonably determined by the General Partner), then such Operating
Expenses shall be allocated to such Borrower Holdco Project or (ii) to the
extent any Operating Expenses are not specifically related to a particular
Borrower Holdco Project held during such period (as reasonably determined by the
General Partner), then such Operating Expenses shall be allocated among the
Borrower Holdco Projects held during such period based upon the outstanding
principal balance of the Financing for such period used to repay the financing
encumbering such Borrower Holdco Projects immediately prior to the Contribution
of their respective Borrower Holdco Subsidiary Ventures to the Borrower Holdco
Venture; and in each case following the allocation of such Operating Expenses to
the Borrower Holdco Projects as set forth in this Section 2.2 above, such
Operating Expenses shall be further allocated to the Partnership in an amount
for each Borrower Holdco Project equal to the Partnership Proportionate Interest
in such Borrower Holdco Project, with the remaining share of such Operating
Expenses in any Borrower Holdco Project allocated to Monogram Manager.


2.3    Exercise of Sale Rights under the Agreement. For avoidance of doubt, the
exercise by the Partnership of any right of the Partnership pursuant to Section
7.1(e) or Section 7.1(f) of the Agreement with respect to any Borrower Holdco
Venture Project shall require the prior written consent of the Limited Partner.


2.4    Manager Cause Event. Notwithstanding Section 7.1(g) of the Agreement, in
the event Monogram General Partner becomes aware of any event or circumstance
which Monogram General Partner reasonably believes is likely to result in a
Manager Cause Event (as defined in the Borrower Holdco Venture Agreement) with
respect to a particular Borrower Holdco Subsidiary Venture, Monogram General
Partner will promptly notify the Limited Partner in writing of the occurrence of
such event or circumstance. In the event either (1) any such written notice
states that an event or circumstance is likely to result in a Manager Cause
Event or (2) the Limited Partner obtains knowledge that an event or circumstance
has occurred that is reasonably likely to result in a Manager Cause Event with
respect to a particular Borrower Holdco Subsidiary Venture, and the Limited
Partner has not elected in accordance with Section 7.8(a) and Section 7.12 of
the Agreement to remove Monogram General Partner as the General Partner of the
Partnership, the Limited Partner may notify Monogram General Partner as to its
election, within the time period specified in the Borrower Holdco Venture
Agreement, to cause the Partnership to remove the Manager of the Borrower Holdco
Venture with respect to such Borrower Holdco Subsidiary Venture in accordance
with the terms of the Borrower Holdco Venture Agreement, and if such election is
timely made, Monogram General Partner agrees to cause the Partnership to remove
the Manager of the Borrower Holdco Venture with respect to such Borrower Holdco
Subsidiary Venture in accordance with the terms of the Borrower Holdco Venture
Agreement and to exercise such remedies with respect thereto on behalf of
Partnership as the Limited Partner reasonably directs that are consistent with
the terms of the Agreement and the Borrower Holdco Venture Agreement.


2.5    Portfolio Sale Right. Notwithstanding Section 14.1 of the Agreement: (i)
the terms and provisions of Section 14.1 of the Agreement with respect to each
Venture shall individually apply to each Borrower Holdco Subsidiary Venture,
(ii) Monogram General Partner shall have the right to make and re-make
“Individual Venture Offers” with respect to the Partnership’s Partnership
Proportionate Interest in any Borrower Holdco Subsidiary Venture in accordance
with the terms and provisions of Section 14.1 of the Agreement, (iii) any sale
to Monogram General Partner, Monogram, their respective Affiliates or any
designee of Monogram General Partner, of the Partnership’s Partnership
Proportionate Interest in any Borrower Holdco Subsidiary Venture pursuant to
Section 14.1 of the Agreement (as amended hereby) shall be effected by a
transfer of one hundred percent (100%) of the Borrower Holdco Venture’s
interests in such Borrower Holdco Subsidiary Venture, and the proceeds of any
such sale shall be paid directly to the Partnership.







--------------------------------------------------------------------------------





2.6    Project Sale Right. Notwithstanding Section 14.2 of the Agreement: (i)
the terms and provisions of Section 14.2(f) and (g) of the Agreement with
respect to each Venture shall individually apply to each Borrower Holdco
Subsidiary Venture, (ii) Monogram General Partner shall have the right to
exercise the Matching Right with respect to the Partnership’s Partnership
Proportionate Interest in any Borrower Holdco Subsidiary Venture in accordance
with the terms and provisions of Section 14.2(f) of the Agreement, (iii) any
sale to Monogram General Partner, Monogram, their respective Affiliates or any
designee of Monogram General Partner, of the Partnership’s Partnership
Proportionate Interest in any Borrower Holdco Subsidiary Venture pursuant to
Section 14.2 of the Agreement shall be effected by a transfer of one hundred
percent (100%) of the Borrower Holdco Venture’s interests in such Borrower
Holdco Subsidiary Venture, and the proceeds of any such sale shall be paid
directly to the Partnership.
 
2.7    No Additional Approval of Certain Approved Items Required. Each of
Monogram General Partner and PGGM PRE Fund hereby ratify, approve and Consent,
on behalf of the Partnership, the transactions described in the WHEREAS clauses
and in Section 2.1(a), (b) and (d) of this Amendment, including without
limitation, (w) the formation of Borrower Holdco Venture, (x) the Borrower
Holdco Venture Agreement, including the execution, delivery and performance
thereof, (y) the Contribution Agreement, including the execution and delivery
thereof, and the consummation of the transactions contemplated thereby, (z) the
Financing Documents, including the execution, delivery and performance thereof,
and the consummation of the transactions contemplated thereby; and the taking of
any and all acts that the managers and officers of the Monogram General Partner
may deem necessary, desirable or appropriate in connection with any or all of
the foregoing (individually and collectively, the “Approved Items”). For the
avoidance of doubt, and by their countersignatures hereto, each member of the
Advisory Committee expressly intends that this Amendment shall constitute their
Consent to the Approved Items, and that, notwithstanding any provision of
Section 8.2(b) of the Agreement to the contrary, no further Consent or approval
of the Partnership shall be required in connection with the Approved Items,
including any Consent of the Advisory Committee; provided, however, that for
clarification and not in limitation of the foregoing, any Collateral Disposition
or the acquisition of any Subsequent Contributed Venture shall remain subject to
the approval of the Advisory Committee (or the approval of each of Monogram
General Partner and PGGM PRE Fund), on behalf of the Partnership.


2.8    Principal Office of the Partnership. The second sentence of Section 2.2
of the Agreement is hereby amended and restated to read as follows:


The principal place of business and the principal administrative office of the
Partnership shall be 5800 Granite Parkway, Suite 1000, Plano, Texas 75024.
2.9    Monogram General Partner Notice Address. The notice address of the
Monogram General Partner in Section 15.1 of the Agreement is hereby amended and
restated to read as follows:


REIT MP GP, LLC
c/o Monogram Residential Trust, Inc.
5800 Granite Parkway, Suite 1000
Plano, Texas 75024
Attention: Mark Alfieri, Ross Odland, Daniel Swanstrom, II and Howard Garfield
Email:    malfieri@monogramres.com
rodland@monogramres.com
dswanstrom@monogramres.com
hgarfield@monogramres.com


ARTICLE III.
MISCELLANEOUS


3.1    Remainder of Agreement. Except as expressly provided in this Amendment,
the Agreement, as amended hereby, remains in full force and effect.


3.2    Miscellaneous. Sections 8.7, 15.1 (as amended by this Amendment), 15.2,
15.5, 15.6 15.7, 15.8, 15.9, 15.10, 15.12, 15.13, 15.14, 15.15, 15.16, 15.17 and
15.19, of the Agreement shall apply equally to this Amendment as if set forth
herein.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned have executed this Amendment as of Effective
Date.
                    
 
PGGM PRE FUND:
 
 
 
STICHTING DEPOSITARY PGGM PRIVATE REAL ESTATE FUND, acting in its capacity as
title holder of and for the account and risk of PGGM Private Real Estate Fund,
represented by PGGM Vermogensbeheer B.V. as its attorney-in-fact
 
 
 
By: /s/ M.M. Klaassen
 
Name: M.M. Klaassen
 
Title: Attorney-in-fact
 
 
 
By: /s/ E.W. Lindeijer
 
Name: E.W. Lindeijer
 
Title: Director



[Signatures Continue on Following Page]









--------------------------------------------------------------------------------







            
 
MONOGRAM GENERAL PARTNER:
 
 
 
REIT MP GP, LLC, a Delaware limited liability company
 
 
 
By: /s/ Ross P. Odland
 
Name: Ross P. Odland
 
Title: Senior Vice President - Portfolio Management



[Signatures Continue on Following Page]





--------------------------------------------------------------------------------









Acknowledged and agreed as to subsection 2.7 of this Amendment:


ADVISORY COMMITTEE:
 
 
 
/s/ Mark T. Alfieri
 
Name: Mark T. Alfieri
 
 
 
/s/ Ross P. Odland
 
Name: Ross P. Odland
 
 
 
/s/ Werner Sohier
 
Name: Werner Sohier
 
 
 
/s/ Jikke deWit
 
Name: Jikke deWit
 




